Name: 86/359/EEC: Council Decision of 14 July 1986 concerning the conclusion of a Community COST Concertation Agreement between the European Economic Community and the Republic of Finland, the Kingdom of Norway, the Kingdom of Sweden, the Swiss Confederation and the Socialist Federal Republic of Yugoslavia on a concerted action project in the field of plant in vitro culture (COST Project 87)
 Type: Decision
 Subject Matter: research and intellectual property;  technology and technical regulations;  natural environment
 Date Published: 1986-08-05

 nan